     Case: 1:20-cv-00456 Document #: 41 Filed: 06/11/20 Page 1 of 1 PageID #:258

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Yitzchok Rokowsky
                                 Plaintiff,
v.                                                       Case No.: 1:20−cv−00456
                                                         Honorable Andrea R. Wood
Vericity, Inc., et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 11, 2020:


         MINUTE entry before the Honorable Andrea R. Wood: Having reviewed the
parties' joint initial status report [39], the status hearing set for 6/16/2020 is stricken.
Status hearing reset for 10/14/2020 at 9:15 AM. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
